Case 18-03022-pcm   Doc 179   Filed 03/01/19
Case 18-03022-pcm   Doc 179   Filed 03/01/19
                               CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2019, I served a copy of the foregoing

DECLARATION OF FRANK CADIGAN IN SUPPORT OF UNITED STATES

TRUSTEE’S OBJECTION TO DEFENDANT’S MOTION TO DISMISS

by mailing a copy of this document by United States first class mail, postage prepaid,

addressed to the following:

Peter Szanto
11 Shore Pine
Newport Beach, CA 92657



                                             GREGORY M. GARVIN
                                             Acting United States Trustee for Region 18

                                             /s/ Cori Gustafson
                                             Cori Gustafson
                                             Paralegal




                       Case 18-03022-pcm         Doc 179     Filed 03/01/19
